Citation Nr: 0805257	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-28 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than September 
23, 2004 for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating for service-
connected PTSD in excess of 50 percent for the period from 
September 23, 2004 to July 26, 2005.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in January 2005 and March 
2006 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  In November 2007, the veteran appeared and testified 
at a personal hearing in before the undersigned Acting 
Veterans Law Judge sitting in Muskogee, Oklahoma.  A 
transcript of the hearing has been added to the record.

The Board notes that at the personal hearing in November 2007 
the second issue was indicated to be one for earlier 
effective date for the assignment of a 100 percent disability 
rating for PTSD; however, upon closer examination of the 
procedural record, the issue is more appropriately styled as 
entitlement to an initial disability rating for service-
connected PTSD in excess of 50 percent for the period from 
September 23, 2004 to July 26, 2005.  This is because the 
January 2005 rating decision assigned an initial rating of 50 
percent.  The veteran disagreed with the initial rating 
assignment.  The effect of the March 2006 rating decision 
assignment of 100 percent disability rating from July 26, 
2005 was to create a staged rating of 50 percent for the 
period from September 23, 2004, and 100 percent for the 
period from July 26, 2005.  What the veteran has disagreed 
with is the initial rating assignment of 50 percent, which 
disagreement continues regarding the period of claim prior to 
July 26, 2005.  See AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to a RO 
rating decision assigning a particular rating, and a 
subsequent RO decision assigns a higher rating that is less 
than the maximum available benefit, the pending appeal is not 
abrogated).


FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO denied service 
connection for PTSD; notice of the decision was issued on May 
15, 1996; and the veteran did not enter a notice of 
disagreement with this decision within one year of notice.  

2.  The veteran's application to reopen service connection 
for PTSD was received on September 23, 2004.

3.  In a January 2005 rating decision, the RO granted service 
connection for PTSD, and assigned September 23, 2004, the 
date of receipt of the veteran's application to reopen, as 
the effective date of service connection for PTSD.  

4.  In a January 2005 rating decision, the RO assigned an 
initial disability rating of 50 percent from September 23, 
2004; and in a March 2006 rating decision, the RO assigned an 
initial disability rating for PTSD of 100 percent from July 
26, 2005.  

5.  The competent evidence of record demonstrates that, for 
the entire period of initial rating claim from September 23, 
2004, the veteran's service-connected PTSD symptomatology has 
more nearly approximated total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
23, 2004 for a grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).

2.  The criteria for an initial disability rating of 100 
percent for service-connected PTSD for the period of claim 
from September 23, 2004 to July 26, 2005 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the claim for an effective date earlier than September 
23, 2004, for the grant of PTSD, because the application of 
the law to the undisputed facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  
In cases such as the claim for an earlier effective date for 
the grant of service connection, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit, VA is not required to meet the duty 
to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law is dispositive, the claim must be 
denied due to a lack of legal merit); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 
16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

As to the remaining issue of entitlement to a higher initial 
disability rating for the period prior to July 26, 2005, as 
provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal, 
granting a 100 percent disability rating for service-
connected PTSD for the period of initial rating appeal from 
September 23, 2004 to July 26, 2005.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed. 

Earlier Effective Date than September 23, 2004 for Service 
Connection for PTSD

The veteran contends that he never received the May 1996 
rating decision denying service connection for PTSD.  He 
further asserts that he had PTSD since service.  

In an unappealed May 1996 rating decision, the RO denied 
service connection for PTSD on the basis that the disability 
did not occur in nor was caused by service. Notice of the 
decision was issued on May 15, 1996, and the veteran did not 
enter a notice of disagreement with this decision within one 
year of notice.  For this reason, the May 1996 rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2007).

The veteran's mere assertion that he did not receive notice 
of the May 1996 rating decision is insufficient to rebut the 
presumption of administrative regularity showing that the 
decision was mailed on May 15, 1996, as indicated by the date 
stamp on the cover letter.  The Court has held that "there 
is a presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (quoting United States v. Chemical Foundation, 
Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
Unless rebutted by clear evidence to the contrary, VA is 
entitled to the benefit of this presumption.  The veteran has 
not submitted credible evidence to rebut the presumption that 
those who made entries in his service medical and personnel 
records did so regularly.  See also Baldwin v. West, 13 Vet. 
App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

On September 23, 2004, the veteran's application to reopen 
service connection for PTSD was received.  In the January 
2005 rating decision on appeal, the RO granted service 
connection for PTSD, and assigned September 23, 2004, the 
date of receipt of the veteran's application to reopen, as 
the effective date of service connection for PTSD. 

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  As such, the RO assigned the earliest 
possible effective date for its grant of the reopened claim, 
which as noted above was received by VA on September 23, 
2004.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 
2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Because the veteran's PTSD is related to service, service 
connection was established.  It does not follow, however, 
that because service connection is warranted that the 
effective date of service connection be the day following 
service or the date he filed his original claim because doing 
so would render meaningless many of the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that pursuant to 38 C.F.R. 
§ 3.400(q)(1)(ii), which it declared was a valid gap-filling 
regulation, there was no conflict between 38 U.S.C.A. §§ 5108 
and 5110, and thus the earliest possible effective date of 
service connection for a reopened claim was the date the 
reopened claim was received.  Id. at 1332.  

There is simply no legal basis for an effective date earlier 
than September 23, 2004 for the grant of direct service 
connection for PTSD.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).  For 
these reasons, the Board finds that the criteria for an 
earlier effective date than September 23, 2004 for the grant 
of service connection for PTSD have not been met, and the 
appeal for an earlier effective date for service connection 
must be denied.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).  

Higher Initial Disability Rating for PTSD prior to July 26, 
2005

In this case, in a January 2005 rating decision on appeal, 
the RO assigned an initial disability rating of 50 percent 
from September 23, 2004.  In a March 2006 rating decision 
during the appeal, the RO assigned an initial disability 
rating for PTSD of 100 percent from July 26, 2005, creating a 
staged initial disability rating.  The effect of the March 
2006 rating decision assignment of 100 percent disability 
rating from July 26, 2005 was to create a staged rating of 50 
percent for the period from September 23, 2004, and 100 
percent for the period from July 26, 2005.  

The veteran essentially contends that he is entitled to the 
grant of a 100 percent disability rating for PTSD for the 
entire period of initial rating appeal from the date service 
connection for PTSD was established (September 23, 2004).  In 
this veteran's case, service connection for PTSD has been 
established from September 23, 2004.  For example, in a 
Statement in Support of Claim dated in May 2006, the veteran 
wrote that he felt that the 100 percent rating, with 
corresponding compensation payment, should be granted back to 
September 2004.  

In this veteran's case, the Board has considered the 
remaining appeal period from September 23, 2004 to July 26, 
2005 for which the veteran was rated less than 100 percent 
disabling to see if the evidence warrants a higher rating for 
this earlier period of claim or warrants the assignment of 
different ratings for different periods of time, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The criteria for rating PTSD are found under Diagnostic Code 
9411 in the VA Schedule for Rating Disabilities.  PTSD 
warrants a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.  The psychiatric symptoms listed in the above 
rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 
38 C.F.R. § 4.126 (2007); VAOPGCPREC 10-95.

After a review of all the evidence of record, the Board finds 
that the competent evidence of record demonstrates that, for 
the entire period of initial rating claim from September 23, 
2004, the veteran's service-connected PTSD symptomatology has 
more nearly approximated total occupational and social 
impairment, as required for a 100 percent initial disability 
rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

The evidence includes VA treatment records dated in 1996 that 
reflect symptoms of depression, tearfulness, inability to 
keep a job, violent behavior, and nightmares of Vietnam, as 
well as Axis I diagnoses that include PTSD. 

A December 2004 examination for VA purposes noted that the 
veteran appeared depressed, reported difficulty with 
nightmares, intrusive thoughts, hyperarousal, depression, 
insomnia, anhedonia, anger, had experienced ideations of 
hurting others, had difficulty with stresses that include 
working with others, had difficulty getting close to people 
or estrangement from others, spent his day in his house, and 
was being treated with medications.  The veteran reported 
that he had difficulty maintaining employment, and that he 
had held numerous jobs, many of which ended due to conflict 
with others, and that he had been unemployed for the previous 
five months.  Examination revealed that the veteran had PTSD 
with co-morbid depression.  The examiner noted that, with the 
current war in Iraq, the veteran's PTSD symptoms have 
increased as he drew parallels to his own experience in 
Vietnam.  The diagnosis was PTSD, and the VA examiner 
assigned a GAF score of 55.  The GAF score of 55 (scores 
ranging from 51 to 60) reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See 38 C.F.R. § 4.130 (incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes).

A February 2005 VA treatment entry reflects the long-term 
history of treatment of the veteran for PTSD; current 
complaints of flashbacks, intrusive thoughts, startle 
response, hypersensitivity, irritability, difficulty 
sustaining jobs and close personal relationships with others, 
social isolation, and history of violent outbursts.  The VA 
licensed clinical psychologist assigned a GAF of 45, which 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  The VA 
psychologist indicated that the veteran's PTSD was chronic 
and severe, and had caused marked social and occupational 
impairment since Vietnam. 

In March 2005, the veteran wrote that he had held numerous 
jobs, and had been terminated from many jobs due to 
aggressive acts and inability to control his temper; he was 
participating in a PTSD group; and the news about Iraq 
agitated and upset him; and that he was tense, anxious, 
suspicious, and moody, and had difficulty relating to other 
people.  An April 2005 VA psychologist entry assigns a GAF of 
45, and includes the opinion that the veteran had marked 
social and occupational impairment, and PTSD has rendered the 
veteran unemployable.  

At the personal hearing in November 2007, the veteran 
testified that he had worked in employment that required 
minimal interaction with others; he had hyperstartle; he 
experienced difficulties on the job relating to co-workers; 
he last worked in September 2004; and his PTSD symptoms began 
getting worse in 2004, including suicidal ideation, anxiety, 
and depression.

For these reasons, the Board finds that the competent 
evidence of record demonstrates that, for the period of 
initial rating claim from September 23, 2004 to July 26, 
2005, the veteran's service-connected PTSD symptomatology has 
more nearly approximated total occupational and social 
impairment.  The December 2004 VA examination report, as well 
as the subsequent medical evidence of record, tends to relate 
to an earlier time period because it includes histories that 
do not limit symptoms to the current dates reported.  In 
addition, the evidence tends to show increased severity of 
symptomatology for the entire period of initial rating claim 
in that the examination reports in December 2004 and February 
2005 do not limit the GAF scores to a particular time, as is 
suggested by the DSM-IV, and the February 2005 VA 
psychologist report indicates that the veteran's chronic and 
severe PTSD had caused marked social and occupational 
impairment since Vietnam.  Based on 


the evidence of record, and resolving all reasonable doubt in 
the veteran's favor, the Board finds that the criteria for an 
initial disability rating of 100 percent for service-
connected PTSD for the period of claim from September 23, 
2004 to July 26, 2005 have been met.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

  
ORDER

Entitlement to an effective date earlier than September 23, 
2004, for the grant of service connection for PTSD, is 
denied.

A higher initial disability rating of 100 percent for 
service-connected PTSD, for the period of claim from 
September 23, 2004 to July 26, 2005, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


